To vacate the judgment entered upon his failure to answer the complaint or appear for a scheduled trial, the defendant was required to demonstrate both a reasonable excuse for his default and a potentially meritorious defense (see McClaren v Bell Atl., 30 AD3d 569 [2006]; Kein v Zeno, 23 AD3d 351 [2005]; Rubenbauer v Mekelburg, 22 AD3d 826 [2005]). The determination of what constitutes a reasonable excuse lies within the trial court’s discretion (see Hageman v Home Depot U.S.A., Inc., 25 AD3d 760 [2006]; Ruppell v Hair Plus Beauty, 288 AD2d 205 [2001]). Contrary to the defendant’s contentions, the trial court providently exercised its discretion in rejecting the defendant’s preferred excuse for his default. Moreover, the defendant made no showing that he had a potentially meritorious defense to the *973action. Dillon, J.E, Dickerson, Leventhal, Austin and Miller, JJ., concur.